     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 1 of 10

                                                                                  FILED
                                                                           U.S.OISIRICT COURT
Tami Mae Bronnejib^g, Pro-se                                              OiSiRiCr OP VVYOM.'N'G
P.O. Box 802
Cody, Wyoming 82414
                                      iii?                               r:r^m?o ahi^gs
(307)899-2150                                                           SlxPHAK HARRIS, CLERK
                                                                                CHEYENNE
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING



TAMI MAE BRONNENBERG

                                      Plaintiff,                 CASE NO.


                     V.



Beau J. Eggar, Arresting Officer; William
K. Struemke, Attorney; Sara L. Struemke,
Secretary; Servicm Legal Services, LLC;
Marlin D. Richardson, DC;Big Horn
Basin Chiropractic; City of Cody; Park County
Detention Center; Board of County
Commissioners of the County ofPark.                            1983 CIVIL RIGHT
                                                             COMPLAINT PURSUANT
                                    Defendants.                TO 42 uses §1983




                                      A. JURISDICTION.

       1)   Plaintiff, Tami M.Bronnenberg, is a citizen of Wyoming and the United

States of America who presently resides at 938 19*'^ Street, Lower Ave., Space 23, Cody,
Wyoming 82414.

       2) Defendant, Beau J. Eggar, the arresting Officer is a citizen of United States

of America who presently resides 4225 Road 2da, Cody, Wyoming 82414-9209, At the

time the claim alleged in this complaint arose this defendant was acting willful and

wanton misconduct under color of state law. Sued Individually, Personally, City and

Coimty Officially.
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 2 of 10



       3) Defendant, William K. Struemke, Attorney, is a citizen ofUnited States of

America who presently resides at 2906 Marlisa Ln., Cody, Wyoming 82414-6708. At the

time the claim alleged in this complaint arose this defendant was acting willful and

wanton misconduct under color ofstate law. Sued Individually, Personally, City and

County Officially.

       4) Defendant, Sara L. Struemke,Secretary,is a citizen of United States of

America who presently resides at 2906 Marlisa Ln., Cody, Wyoming 82414-6708. At the

time the claim alleged in this complaint arose this defendant was acting willful and

wanton misconduct under color ofstate law. Sued Individually, Personally, City and

County Officially.

       5) Defendant, Servicm Legal Services,LLC,is a Wyoming Law Corporation at

1302 Beck Ave.,Cody, Wyoming 82414. At the time the claim alleged in this complaint

arose this defendant was acting willful and wanton misconduct imder color ofstate law.

Sued Individually, Personally, City and County Officially.

       6)     Defendant, Marlin D. Richardson,DC,is a citizen of United States of

America who presently resides 11 Beacon Dr., Cody, Wyoming 82414. At the time the

claim alleged in this complaint arose this defendant was acting willful and wanton

misconduct under color ofstate law. Sued Individually,Personally, City and County

Officially.

       7) Defendant, Big Horn Basin Chiropractic is a Wyoming Medical Corporation

at 1620 Beck Ave., Cody, Wyoming 82414. At the time the claim alleged in this

complaint arose this defendant was acting willful and wanton misconduct under color of

state law. Sued Individually, Personally, City and County Officially.
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 3 of 10



       8) Defendant, City ofCody,P.O. Box 2200,Cody, Wyoming 82414 is a

municipality in Park County. At the time the claim alleged in this complaint arose this

defendant was acting willful and wanton misconduct under color ofstate law. Sued

Individually,Personally, City and County Officially.

       9) Defendant,Park County Detention Center, is a law enforcement center, 1402

River View Drive, Cody, Wyoming 82414. At the time the claim alleged in this

complaint arose this defendant was acting willful and wanton misconduct imder color of

state law. Sued Individually,Personally, City and County Officially.

       10) Defendant, Board ofCounty Commissioners ofthe County ofPark, 1002

Sheridan Ave., Cody, Wyoming 82414. At the time the claim alleged in this complaint

arose this defendant was acting willful and wanton misconduct under color ofstate law.

Sued Individually, Personally and County Officially.

       11) Jurisdiction is invoked pursuant to 28 USCS §1343(3); 42 USCS §1983;

42 USCS §1985(2,3); Civil Rights Act 1871;28 USCS §2201; 28 USCS 2202; Federal

Rules of Civil Procedure, Rules 38,65;28 USCS §1651;42 USCS §1988; 18 U.S.C.S.

§1201 (a).


                               B.NATURE OF THE CASE


       On January 31,2017,at approximately 1699-1627,16^ & Bleistein Ave.,Street,
Cody, Wyoming,Tami M.Bronnenberg kept telling the defendant, arresting officer Beau

J. Edger that the warrant he was relying on, issued January 9,2017 in this matter, was

vacated. Tami M.Bronnenberg tried to show him the court order vacating the warrant.

Officer Beau J. Edger would not listen to the plaintiff or(look at the Order) Officer Beau

J. Edger then arrested plaintiff, placed plaintiffin his patrol car, drove plaintiffto the
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 4 of 10



Park County Detention Center, 1402 River View Drive, booked plaintiffin at 10:19:40.

Then released plaintiff after they were informed that the next stop with the court order

would be the Park County Prosecuting Attorney's Office at 11:10:58.1, Tami M.

Bronnenberg believe William K. Struemke, Attorney; Sara L. Struemke, Secretary;

Servicm Legal Services, LLC representing Marlin D. Richardson,DC;Big Horn Basin

Chiropractic; City of Cody;Park County Detention Center; Park Coimty Commissioners

are equally responsible for Kidnapping, False Arrest and False Imprisonment, Conspiracy

ofKidnapping and Conspiracy of Civil Rights.


                                C.   CAUSE OF ACTION

       1) Plaintiff, Tami M.Bronnenberg, alleges that the following of her

constitutional rights, privileges or immunities have been violated and that the following

facts form the basis for her allegations:

       a) Count I:      Defendants denied plaintiff, Tami M.Bronnenberg, the United

States Constitution, Amendment 4; Wyoming Constitution, Art., 1 Section 4; Federal

Rules of Criminal Procedure, Rules 4.(a); Wyoming Rules of Criminal Procedure, Rule

4; Equal Protection Clause and the Due Process Clause secured by the United States

Constitution. Amendment 14 and the Wvoming Constitution. Article 1. $S2.3.6: Article

6^.

       i)   Supporting facts:

       Defendants are guilty ofkidnapping if he unlawfiilly removes another fi*om his

place of residence or business or from the vicinity where he was at the time ofthe

removal,or if he unlawfully confines another person, with the intent to: Hold for ransom

***. W.S.§ 6-2-201 (a),(i); *** or to terrorize the victim ***. W.S.§ 6-2-201 (a),(iii)
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 5 of 10



There is no durational requirement for the period ofconfinement for the purpose ofthis

section,    . Doud v. State, 845 P.2d 402(Wyo. 1993); 18 U.S.C.S. $1201 (al. A person

is guilty offalse imprisonment if he knowingly and unlawfully restrains another so as to

interfere substantially with his liberty. W.S.§6-2-203(a).

       Defendants denied plaintiff's right to the United States Constitution, Amendment

4,Security From Unwarrantable Search And Seizure."The right ofthe people to be

secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched,

and the persons or things to be seized."; This provision binds the state and its officers,

including local police. See, Wolf v. Colorado,338 U.S. 25,69 S. Ct. 1359,93 L. Ed.

1782(1949).

        Wyoming Constitution, Art., 1 Section 4. Security against searches and seizure.

"The right ofthe people to be secure in their persons, houses, papers and effects against

unreasonable searches and seizures shall not be violated, and no warrant shall issue but

upon probable cause,supported by affidavit, particularly describing the place to be

searched or the person or thing to be seized."; Federal Rules of Criminal Procedure,

Rules 4.(a)Issuance. Arrest Warrant or Summons upon Complaint."If it appears from

the complaint, or from an affidavit or affidavits filed with the complaint, that there is

probable cause to believe that an offense has been committed and that the defendant had

committed it, a warrant for the arrest ofthe defendant shall issue to any officer authorized

by law to execute it. *** .";
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 6 of 10



       Wyoming Rules of Criminal Procedure, Rule 4. Warrant or Summons upon

information,(a)Issuance."If it appears from a verified information, or from an affidavit

or affidavits filed wifii the information,that there is probable cause to believe that an

offense has been committed and that the defendant had committed it, a summons shall

issue requiring the defendant to appear and answer to the information. ***       To effect

an arrest there must be actual or constructive seizure or detention ofthe person arrested,

or his voluntary submission to custody,and the restraint must be imder real or pretended

legal authority. Neilson v. State,599 P.2d 1326,1979 Wyo. LEXIS 447(Wyo. 1979),

cert, denied,444 U.S. 1079,100 S. Ct. 1031,62 L. Ed. 2d 763, 1980 U.S. LEXIS 755

(U.S. 1980).and Fed. R. Grim. Proc. Rule 41.(Searches and Seizures)The Fourth

Amendment requires that warrants issue "upon probable cause,supported by Oath or

affirmation." The significance ofthe oath requirement is "that someone must take the

responsibility for the facts alleged, giving rise to the probable cause for the issuance ofa

warrant." United States ex rel. Pugh v. Pate,401 F.2d 6(7**^ Cir. 1968); See also Frazier
V. Roberts,441 F.2d 1224(8^ Cir. 1971); Wyo.Crim.Proc., Rule 41. Where the claim is
that the police have improperly searched or seized something,the claimant must have had

a legitimate expectation of privacy as to that thing. Factors to be considered in making

this determination include:(1)the precautions taken in order to maintain one's privacy;

(2)the likely intent ofthe drafters ofthe United States and Wyoming constitutions;(3)

the property rights the claimant possessed in the invaded area; and(4)the legitimacy of

the individual's possession ofor presence in the property which was searched or seized.

Parkhurst v. State,628 P.2d 1369, 1981 Wyo.LEXIS 347(Wyo.),cert, denied,454 U.S.

899,102 S. Ct. 402,70 L. Ed. 2d 216,1981 U.S. LEXIS 3986(U.S. 1981).
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 7 of 10



        U.S. Const. Amendment 5,Rights of Accused in Criminal Proceedings."No

person shall be *** compelled in any criminal case to be a witness against himself, nor

deprived oflife, liberty, or property, without due process oflaw; ***          Wyo. Const. Art.

1, Section 11. The state constitutional language itself protects an accused's right to silence

and the existence ofthat right does not depend upon Miranda advice. The constitutional

right to silence exists at all times: before arrest, at arrest, and after arrest; before a

Miranda warning and after it. The right is self-executing. Tortolito v. State,901 P.2d 387,

1995 Wyo. LEXIS 148(Wyo. 1995).

        U.S. Const. Amendment 9. Reservation of Rights ofthe People."The

enumeration in the Constitution, ofcertain rights, shall not be construed to deny,impair,

or disparage others retained by the people"; Wyo. Const. Art. 1., Section 36."The

enumeration in this constitution, of certain rights shall not be construed to deny,impair,

or disparage others retained by the people."

        U.S. Const. Amendment 14. Citizenship Rights Not to Be Abridged by States.

"All persons bom or naturalized in the United States and subject to the jurisdiction

thereof, are citizens ofthe United States and ofthe State wherein they reside. No State

shall make or enforce any law which shall abridge the privileges or immunities ofcitizens

ofthe United States; nor shall any State deprive any person oflife, liberty, or property,

without due process oflaw; nor deny to any person within its jurisdiction the equal

protection ofthe law."

        Wyo. Const. Art.l, Section 6. Due process oflaw. No Person shall be deprived of

life, liberty or property without due process oflaw. Ifa person cannot be deprived oflife,

liberty or property without due process oflaw, he necessarily must have the right to
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 8 of 10



protect it. Cross v. State, 370 P.2d 371(Wyo. 1962). And a person is not to be deprived

of his liberty without due process oflaw. Holm v. State,404 P.2d 740(Wyo. 1965).

               D.PREVIOUS LAWSUITS AND ADMINISTRATIYE RELIEF.

       1) Plaintiff has In the United States Bankruptcy Court for the District of

Wyoming.,In re: Tami Mae Bronnenberg,Debtor, Randy L. Royal, Trustee ofthe

Bankruptcy Estate ofTami Mae Bronnenberg, Plaintiff, v. Tami Mae Bronnenberg,

Defendant., Case No: 17-20201 Chapter 7, Adv. 17-02031., other administrative

regarding the acts complained ofin Part C.

                                   E. REQUEST FOR RELIEF.

       I believe I am entitled to the following relief::

       (A) A declaratory judgment pursuant to 28 USCS §§2201 and 2202,(Wyoming

Statutes 1977, §§1-37-101 to 1-37-115), declaring that defendant's acts, polices and

practices herein described and complained ofviolated plaintiff's rights under the United

states Constitution and the Wyoming Constitution.

       (B) A preliminary and permanent injunction pursuant to the Federal Rules of

Civil Procedure, Rule 65,(W.R.C.P.,Rule 65; Wyoming Statutes 1977, §§1-28-101 to

111), which:

       (i)   Prohibits the Defendants,their successors in office, agents, and employees

and all other persons in action concert and participation with them from denying plaintiff

the United States Constitution, Amendment 4; Wyoming Constitution, Art., 1 Section 4;

Federal Rules of Criminal Procedure,Rules 4.(a); Wyoming Rules of Criminal

Procedure,Rule 4;Equal Protection Clause and the Due Process Clause secured by the
     Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 9 of 10



United States Constitution. AmenHment 14 and the Wyoming Constitution. Article K

      6: Article 6,§1.

       (ii) Prohibit defendants,their successors in office, agents and employees and

all other persons in active concert and participation with them firom retaliating against

plaintiffin any way.

      (C) Demand forjury trial pursuant to Federal Rules of Civil Procedure, Rule 38

(a),(b).

      (D) Compensatory damages for loss pain, suffering, humiliation irreparable

injury and the consequences ofdeprivation or loss ofrights in personal, individual,

official capacity ofthe defendantsjointly and severally in the amount as the proof may

show plus taxation cost,(28 USCS §1915 (e).

      (E) Punitive damages for bad faith and willful actions ofthe defendants in their

personal, individual, official capacity in the amount the court may determine, plus

taxation cost,(28 USCS §1915 (e).

       (F) Award plaintiff his cost(28 USCS §1915(e)and attorney fees,42 USCS

§1988),that attorney be appointed(28 USCS §1915(d)and such other and further relief

that the court deems to be appropriate and just(28 USCS §1615).

                       DECLARATION UNDER PENALTY OF PERJURY.

         The undersigned declares under penalty ofpeijury that he is the plaintiffin the
above action,that he read the above complaint and that the information contained therein
is true and correct. 28 USCS §1746, 18 USCS §1621.

       Executed at




                                                               ae Bronnenbefg,P
    Case 2:19-cv-00021-SWS Document 1 Filed 01/30/19 Page 10 of 10



                         CERTIFICATE OF SERVICE


      I hereby certify a copy ofthe forgoing 1983 Civil Right Complaint pursuant

to 42 uses §1983 was mailed or delivered to Beau J. Eggar, Arresting Officer,4225

Road 2da, Cody, Wyoming 82414-9209; William K.Stmemke,Attomey,2906 Marlisa

Ln., Cody, Wyoming 82414-6708; Sara L. Stmemke,Secretary,2906 Marlisa Ln., Cody,

Wyoming 82414-6708; Servicm Legal Services, LLC; 1302 Beck Ave., Cody, Wyoming

82414; Marlin D. Richardson,DC; 11 Beacon Dr., Cody, Wyoming 82414; Big Horn

Basin Chiropractic; 1620 Beck Ave., Cody, Wyoming 82414; City ofCody; P.O. Box

2200, Cody, Wyoming 82414;Park County Detention Center; 1402 River View Drive,

Cody, Wyoming 82414; Board ofCounty Commissioners ofthe County ofPark, 1002

Sheridan Ave.,Cody,Wyoming 82414 on^^^A^o^r^ 2.^ 2019.

                                           TaffiTKlae Bronnenberg,Pro^




                                                                                 10
